DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment filed by Applicant on 1/27/2022.
Claims 1-21 are still pending.
Claims 1-21 have been amended.
Response to Arguments
Claim Rejection Under 35 U.S.C. 102:
Applicant's arguments filed January 27th 2022 have been fully considered but they are not persuasive. Applicant’s arguments do little to change the interpretation of the claims. The applicant’s arguments essentially added features, mainly inputs and outputs, to devices that are already inherent to those devices, thus barely changing interpretation and still being taught by the previously cited art. 

Claim Rejection Under 35 U.S.C. 103:
Applicant’s arguments, see pages 14 - 15, filed 1/27/2022, with respect to the rejection(s) of claim(s) 3-4, 6-15, 17-20 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huynh; Steven et al. (#US 20080259654) in combination with the previously cited prior arts of record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zoso et al. (United States Patent Publication #20140117955; previously cited; hereinafter Zoso).
Regarding claim 1, Zoso teaches A switch-mode power supply circuit (Fig.13 discloses a buck switch-mode DC-DC converter which is a switch mode power supply), comprising: 
a control circuit (fig.13 shows control circuit 152) having a control circuit input (fig.13 shows input 176) and having first, second and third control circuit outputs (fig.13 shows outputs 164,170,172 from control circuit 152);
 a comparator (par. 55 teaches a comparator within input stage #164 of fig.13) having first and second comparator inputs and a comparator output (fig.13 and par.55 discloses comparator in input stage 164 and having two inputs 166 and 168 and output of 164), the first comparator input coupled to a reference voltage source (fig. 13 shows comparator within input stage #164 coupled to reference voltage source #166), and the comparator output coupled to the control circuit input (fig.13 and par.55 disclose comparator to be within input stage 164; fig.13 discloses the output of comparator within 164 serving as input for 170 of the control circuit making the comparator output coupled to the input); and 
a switch (fig.13 #26 shows a switch) having first and second switch terminals and a switch control terminal (fig.13 and par.55 discloses 1st and 2nd switch terminals and a switch control terminal for control signal from digital control circuit 152), the first switch terminal coupled to a feedback terminal (fig.13 #26 discloses feedback signal coupled to a switch terminal), the second switch terminal coupled to the second comparator input (fig.13 #26 discloses a switch terminal coupled to the input of the comparator; Par.81 teaches the comparator, within input stage #164, having a 1st and 2nd input), and the switch control terminal coupled to the third control circuit output (fig.13 #26 discloses a switch terminal coupled to the output of the digital control circuit #152).

Regarding claim 2, Zoso teaches the switch-mode power supply circuit of claim 1, further comprising a capacitor coupled between the first comparator input and the second comparator input (fig.13 shows capacitor 16 coupled between 1st and 2nd input of comparator within input stage 164; the coupling of capacitor 16 couple the input 168 leaving the other input 166 free; thus, making the capacitor couplings in between inputs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zoso et al. (United States Patent Publication #20140117955; previously cited; hereinafter Zoso) in view of Groom et al. (United States Patent Publication 20020125871; previously cited; hereinafter Groom).
Regarding claim 3, Zoso teaches the switch-mode power supply circuit of claim 2, but fails to teach further comprising a resistor coupled between the reference voltage source and the second comparator input.
Groom does teach further comprising a resistor (fig.7 discloses resistor #18) coupled between the reference voltage source (par. 52 and fig.7 teaches reference voltage generated from controller #34 which resistor #18 is coupled to) and the second comparator input (fig.7 shows resistor 18 coupling to comparator 64 input and the reference voltage terminal free, except obviously its coupling to the comparator 64, meaning any component, such as resistor 18, can be coupled between it and the comparator input).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Zoso to include the teachings of Groom; which would facilitate active voltage positioning in power supply application as disclosed by Groom(par.6).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zoso et al. (United States Patent Publication #20140117955; previously cited; hereinafter Zoso) in view Groom et al. (United States Patent Publication 20020125871; previously cited; hereinafter Groom) further in view of Huynh; Steven et al. (United States Patent Publication # US 20080259654; newly cited; hereinafter Huynh).
Regarding claim 4, Zoso in view of Groom teaches the switch-mode power supply circuit of claim 3, wherein the resistor is a first resistor (Groom fig.7 shows a first resistor 18), and the switch-mode power supply further comprises a resistor coupled between the first comparator input (Groom fig.7 teaches resistor 60 coupled between comparator 64 input).
Zoso in view of Groom fails to teach coupling to ground.
Huynh does teach coupling to ground (fig.12 shows resistor 78 coupled between comparator 81 input and ground).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Zoso in view of Groom to include the teachings of Huynh; which would provide an improved method for regulating the output current of a flyback converter that both employs primary side control and that is relatively low cost as disclosed by Huynh(par.7).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zoso et al. (United States Patent Publication #20140117955; previously cited; hereinafter Zoso) in view of Huynh; Steven et al. (United States Patent Publication # US 20080259654; hereinafter Huynh).
Regarding claim 5, Zoso teaches the switch-mode power supply circuit of claim 1, but fails to teach further comprising a capacitor coupled between the second comparator input and ground.
Huynh does teach further comprising a capacitor coupled between the second comparator input and ground (fig.12 shows capacitor 79 coupled the comparator 81 input and ground).

effective filing date of the claimed invention to have modified Zoso to include the teachings of Huynh; which would provide an improved method for regulating the output current of a flyback converter that both employs primary side control and that is relatively low cost as disclosed by Huynh(par.7).

Claims 6-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zoso et al. (United States Patent Publication #20140117955; previously cited; hereinafter Zoso) in view of Godycki (United States Patent Publication #20170359060; previously cited; hereinafter Godycki) further in view of Groom et al. (United States Patent Publication 20020125871; previously cited; hereinafter Groom).
Regarding claim 6, Zoso teaches the switch-mode power supply circuit of claim 1, but fails to teach further comprising: a first transistor having first and second transistor current terminals and a first control terminal, the first transistor current terminal coupled to a power supply terminal, and the first control terminal coupled to the first control circuit output; and; a second transistor having third and fourth transistor current terminals and a second control terminal, the third transistor current terminal coupled to the second transistor current terminal, the fourth transistor current terminal coupled to ground, and the second control terminal coupled to the second control circuit output.
Godycki does teach a first transistor having first and second transistor current terminals and a first control terminal (fig.14 and par.38 disclose high-side FET(Field Effect Transistors) 1408 having 3 terminals (1st , 2nd and control)), the first transistor current terminal coupled to a power supply terminal, and the first control terminal coupled to the first control circuit output (fig.14 shows FET 1408 coupled to power supply and control circuits 1414,1402 output); and
(fig.14 shows 2nd FET 1410) having third and fourth transistor current terminals and a second control terminal (fig.14 shows FET 1410 having 3rd and 4th terminals and a 2nd control terminal), the third transistor current terminal coupled to the second transistor current terminal (fig.14 shows 3rd terminal of FET 1410 coupled to 2nd terminal of FET 1408), and the second control terminal coupled to the second control circuit output (fig.14 shows 2nd control terminal of FET 1410 coupling to 2nd  control circuit 1404).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Zoso to include the teachings of Godycki; which would provide a method and apparatus that is not only capable of level shifting an input PWM gate drive signal but which is also capable of maintaining the high and low drive levels of the level-shifted PWM gate drive signal at fixed voltages, irrespective of changes made to the duty cycle of the input PWM gate drive signal as disclosed by Godycki (par.6).
Zoso in view of Godycki fails to teach the fourth transistor current terminal coupled to ground.
Groom does teach the fourth transistor current terminal coupled to ground (fig.6 shows transistor 44 coupled to ground; par.36 discloses element 44 as Field-effect transistors).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Zoso in view of Godycki to include the teachings of Groom; which would facilitate active voltage positioning in power supply application as disclosed by Groom(par.6). 
           
            Regarding claim 7, Zoso in view of Godycki further in view of Groom the switch-mode power supply circuit of claim 6, wherein the control circuit is configured to: 
(Godycki par.38 and fig.14 teach high-side FET #1408 controlled by driver interface #1402 which provides a control signal Vdrive1’); 
           provide a second control signal at the second control circuit output (Godycki par.38 and fig.14 teach high-side FET #1410 controlled by driver interface #1404 which provides a control signal Vdrive2’); and 
           provide a third control signal at the third control circuit output (Godycki fig.14 and par.38 shows control circuits 1414 providing a 3rd control signal), the third control signal causing the switch to open prior to a first edge of the first control signal, and the switch to close subsequent to the first edge (Godycki par. 38 teaches switching high side FET 1408 on based on drive signal dropping down to low levels; this implies it was off (switch open) prior to the edge of the signal and on (switch closed) after the edge of the signal; the phenomenon can be applied to both the 1st and 2nd control circuits).

           Regarding claim 8, Zoso in view of Godycki further in view of Groom the switch-mode power supply circuit of claim 7, wherein the third control signal causes the switch to open prior to a second edge of the second control signal, and to close subsequent to the second edge (Godycki par. 37 2nd to last line notes that the duty cycle of the input PWM signal is varied for the purpose of regulating the converter’s output voltage; the regulation of the signal within the circuit, inherently teaches opening switch prior to an edge and closing the switch subsequent to the edge of the control signal).

         Regarding claim 9, Zoso in view of Godycki further in view of Groom the switch-mode power supply circuit of claim 8, wherein the control circuit is configured to: 
       cause the switch to open prior to the first edge; and to 
(Godycki par. 37 2nd to last line notes that the duty cycle of the input PWM signal is varied for the purpose of regulating the converter’s output voltage; the regulation of the signal within the circuit, inherently teaches opening switch prior to an edge and closing the switch subsequent to the edge of the control signal).

           Regarding claim 15, Zoso in view of Godycki teaches the switch-mode power supply circuit of claim 10, including a capacitor coupled between the second comparator input (Zoso fig.13 shows capacitor 16 coupled between 1st and 2nd input of comparator within input stage 164; the coupling of capacitor 16 couple the input 168 leaving the other input 166 free; thus making the capacitor couplings in between inputs), however Zoso in view of Godycki fails to teach and ground.
          Groom does teach a capacitor coupled between ground (fig.6 shows capacitor coupling between ground).

It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Zoso in view of Godycki to include the teachings of Groom; which would facilitate active voltage positioning in power supply application as disclosed by Groom(par.6).

        Claims 10 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zoso et al. (United States Patent Publication #20140117955; previously cited; hereinafter Zoso) in view of Godycki (United States Patent Publication #20170359060; previously cited; hereinafter Godycki).
       Regarding claim 10, Zoso teaches a switch-mode power supply circuit, comprising:
(fig.13 shows control circuit 152) having a control circuit input (fig.13 shows input 176) and having first, second and third control circuit outputs (fig.13 shows outputs 164,170,172 from control circuit 152);
a comparator (par. 55 teaches a comparator within input stage #164 of fig.13) having first and second comparator inputs and a comparator output (fig.13 and par.55 discloses comparator in input stage 164 and having two inputs 166 and 168 and output of 164), the first comparator input coupled to a reference voltage source (fig. 13 shows comparator within input stage #164 coupled to reference voltage source #166), and the comparator output coupled to the control circuit input (fig.13 and par.55 disclose comparator to be within input stage 164; fig.13 discloses the output of comparator within 164 serving as input for 170 of the control circuit making the comparator output coupled to the input)
a switch (fig.13 #26 shows a switch) having first and second switch terminals and a switch control terminal (fig.13 and par.55 discloses 1st and 2nd switch terminals and a switch control terminal for control signal from digital control circuit 152), the first switch terminal coupled to a feedback terminal (fig.13 #26 discloses feedback signal coupled to a switch terminal), the second switch terminal coupled to the second comparator input (fig.13 #26 discloses a switch terminal coupled to the input of the comparator; Par.81 teaches the comparator, within input stage #164, having a 1st and 2nd input), and the switch control terminal coupled to the third control circuit output (fig.13 #26 discloses a switch terminal coupled to the output of the digital control circuit #152).
Zoso fails to teach and wherein the control circuit is configured to: provide a control signal at the first control circuit output that turns on a first transistor; and provide a control signal at the third control circuit output to open the switch prior to an edge of the control signal at the first control circuit output and close the switch subsequent to the edge.
Godycki does teach wherein the control circuit is configured to: 
provide a control signal at the first control circuit output that turns on a first transistor (par.38 and fig.14 teach 1st FET (field effect transistor) #1408 controlled by driver interface #1402 which provides a control signal Vdrive1’; providing an electrical signal turns on/activates electrical/circuits components); and 
provide a control signal at the third control circuit output to open the switch prior to an edge of the control signal at the first control circuit output and close the switch subsequent to the edge (par. 38 teaches switching high side FET 1408 on based on drive signal dropping down to low levels; this implies it was off (switch open) prior to the edge of the signal and on (switch closed) after the edge of the signal).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Zoso to include the teachings of Godycki; which would provide a method and apparatus that is not only capable of level shifting an input PWM gate drive signal but which is also capable of maintaining the high and low drive levels of the level-shifted PWM gate drive signal at fixed voltages, irrespective of changes made to the duty cycle of the input PWM gate drive signal as disclosed by Godycki (par.6).

Regarding claim 11, Zoso in view of Godycki teaches the switch-mode power supply circuit of claim 10, wherein the control circuit is configured to:
 provide a control signal at the second control circuit output that turns on a second transistor (Godycki par.38 and fig.14 teach 2nd FET (field effect transistor) #1410 controlled by driver interface #1404 which provides a control signal Vdrive1’; providing an electrical signal turns on/activates electrical/circuits components); and 
provide a control signal at the third control circuit output (Godycki fig.14 shows diode chain 1414 providing a 3rd control signal) to open the switch prior to an edge of the (Godycki par. 37 2nd to last line notes that the duty cycle of the input PWM signal is varied for the purpose of regulating the converter’s output voltage; the regulation of the signal within the circuit, inherently teaches opening switch prior to an edge and closing the switch subsequent to the edge of the control signal); and 
close the switch subsequent to the edge of the control signal at the second control circuit output (Godycki par. 38 teaches switching high side FET 1408 on based on drive signal dropping down to low levels; this implies it was off (switch open) prior to the edge of the signal and on (switch closed) after the edge of the signal).

Regarding claim 12, Zoso in view of Godycki teaches the switch-mode power supply circuit of claim 11, wherein the control circuit is configured to:
open the switch prior to the edge of the control signal at the control circuit output; and close the switch subsequent to the edge of the control signal at the control circuit output (Godycki par. 37 2nd to last line notes that the duty cycle of the input PWM signal is varied for the purpose of regulating the converter’s output voltage; the regulation of the signal within the circuit, inherently teaches opening switch prior to an edge and closing the switch subsequent to the edge of the control signal).

Regarding claim 13, Zoso in view of Godycki teaches the switch-mode power supply circuit of claim 10, further comprising a filter circuit configured to attenuate noise on a signal provided by the feedback terminal (Zoso par. 58 and Fig. 15 teach smoothing filter (LPF 190) rejecting out of band noise from sigma-delta-modulator #188, effectively attenuating noise; par. 15 teaches delta-sigma-delta modulator to digitize an analog reference feedback signal, so #188 in fig.15 passes the feedback signal to analog LPF #190).


Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zoso et al. (United States Patent Publication #20140117955; previously cited; hereinafter Zoso) in view of Godycki (United States Patent Publication #20170359060; previously cited; hereinafter Godycki) further in view of Groom et al. (United States Patent Publication 20020125871; previously cited; hereinafter Groom) further in view of Huynh; Steven et al. (United States Patent Publication # US 20080259654; hereinafter Huynh).
Regarding claim 14, Zoso in view of Godycki teaches the switch-mode power supply circuit of claim 13, wherein the filter circuit includes:
a capacitor coupled between the first comparator input and the second comparator input (Zoso fig.13 shows capacitor 16 coupled between 1st and 2nd input; the coupling of capacitor 16 couple the input 168 leaving the other input 166 free; thus, making the capacitor couplings in between inputs)
Zoso in view of Godycki fails to teach a first resistor coupled the first comparator input and the reference voltage source; and a second resistor coupled between the first comparator input and ground.
Groom teaches a first resistor (fig.7 discloses resistor #18) coupled the first comparator input (fig.7 shows resistor 18 coupling to comparator 64 input and the reference voltage terminal free, except obviously its coupling to the comparator 64, meaning any component, such as resistor 18, can be coupled between it and the comparator input) and the reference voltage source (par. 52 and fig.7 teaches reference voltage generated from controller #34 which resistor #18 is coupled to).
It would have been prima facie obvious to one of ordinary skill in the art before the
Zoso in view of Godycki to include the teachings of Groom; which would facilitate active voltage positioning in power supply application as disclosed by Groom(par.6).

Zoso in view of Godycki further in view of Groom fails to teach a second resistor coupled between the first comparator input and ground.
Huynh does teach a second resistor coupled between the first comparator input and ground (fig.12 shows resistor 78 coupled between comparator 81 input and ground).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Zoso in view of Godycki further in view of Groom to include the teachings of Huynh; which would provide an improved method for regulating the output current of a flyback converter that both employs primary side control and that is relatively low cost as disclosed by Huynh(par.7).

           Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Groom et al. (United States Patent Publication 20020125871; previously cited; hereinafter Groom) in view of Zoso et al. (United States Patent Publication #20140117955; previously cited; hereinafter Zoso).
Regarding claim 16, Groom teaches A switch-mode power supply (par.8 teaches a switch-mode power supply), comprising: 
an inductor having first and second inductor terminals (fig.6 #48 shows an inductor having 1st and 2nd inductor terminals); 
a first transistor having a first transistor control terminal, and having a first current terminal coupled to the first inductor terminal (fig.6 #44 shows a 1st high-side transistor, having a control terminal linked to 36, the 1st current coupled to the 1st terminal of inductor #48); 
(fig.6 #46 shows a low-side transistor, having a 2nd control terminal linked to 36, the 2nd current is coupled to the 1st terminal of inductor #48); 
a voltage divider coupled between the inductor and ground, and having a voltage divider output (fig.6 shows #18 and #16 form a resistor/capacitor voltage divider coupled between the inductor #48 and ground; fig.6 shows output from voltage divider into #42, #32); 
the first control circuit output coupled to the first Appl. No.: 16/654,132Amendment 111TI-90480Page 8 of 16transistor control terminal (fig.6 and par.34 disclose switching logic 36 and regulation circuit 38 making up a control circuit which is coupled to the control terminal of transistor 44)
the first switch terminal coupled to the voltage divider output (fig.6 shows RC voltage divider made up of 18 and 16 coupled to 1st switch 44)
Groom fails to teach
a control circuit having a control circuit input and having first, second and third control circuit outputs, and the second control circuit output coupled to the second control circuit output; a comparator having first and second comparator inputs and a comparator output, the first comparator input coupled to a reference voltage source, and the comparator output coupled to the control circuit; and a switch having first and second switch terminals and a switch control terminal, the second switch terminal coupled to the second comparator input, and the switch control terminal coupled to the third control circuit output.

Zoso does teach a control circuit having a control circuit input and having first, second and third control circuit outputs (fig.13 shows outputs 164,170,172 from control circuit 152; fig.13 teaches inputs 166, 168 and 176), and the second control circuit output coupled to the second control circuit output (Under the broadest reasonable interpretation fig.13 and par.55 teach 2nd control circuit as 154 which two outputs coupled onto themselves);  
a comparator having first and second comparator inputs and a comparator output (fig.13 and par.55 discloses comparator in input stage 164 and having two inputs 166 and 168 and output of 164), the first comparator input coupled to a reference voltage source (fig. 13 shows comparator within input stage #164 coupled to reference voltage source #166), and the comparator output coupled to the control circuit (fig.13 and par.55 disclose comparator to be within input stage 164; fig.13 discloses the output of comparator within 164 serving as input for 170 of the control circuit making the comparator output coupled to the input); and 
a switch having first and second switch terminals and a switch control terminal (fig.13 and par.55 discloses 1st and 2nd switch terminals and a switch control terminal for control signal from digital control circuit 152), the second switch terminal coupled to the second comparator input (fig.13 #26 discloses a switch terminal coupled to the input of the comparator; Par.81 teaches the comparator, within input stage #164, having a 1st and 2nd input), and the switch control terminal coupled to the third control circuit output (fig.13 #26 discloses a switch terminal coupled to the output of the digital control circuit #152).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Groom to include the teachings of Zoso; which would provide a digital controller for switch-mode DC-DC converters and method that is predominantly digital and configured for advantageously reducing problems encountered in the integration of traditional controllers as disclosed by Zoso(par.14).

           Regarding claim 18, Groom in view of Zoso teaches the switch-mode power supply of claim 16, including a capacitor coupled between the first comparator input and the second (Zoso fig.13 shows capacitor 16 coupled between 1st and 2nd input of comparator within input stage 164; the coupling of capacitor 16 couple the input 168 leaving the other input 166 free; thus, making the capacitor couplings in between inputs).

         Regarding claim 19, Groom in view of Zoso teaches the switch-mode power supply of claim 18, including a resistor (Groom fig.7 discloses resistor #18) coupled between the reference voltage source (Groom par. 52 and fig.7 teaches reference voltage generated from controller #34 which resistor #18 is coupled to) and the first comparator input (Groom fig.7 shows resistor 18 coupling to comparator 64 input and the reference voltage terminal free, except obviously its coupling to the comparator 64, meaning any component, such as resistor 18, can be coupled between it and the comparator input). 
            
            Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Groom et al. (United States Patent Publication 20020125871; previously cited; hereinafter Groom) in view of Zoso et al. (United States Patent Publication #20140117955; previously cited; hereinafter Zoso) further in view of Huynh; Steven et al. (United States Patent Publication # US 20080259654; hereinafter Huynh).
            Regarding claim 17, Groom in view of Zoso teaches the switch-mode power supply of claim 16, but fails to teach including a capacitor coupled between the first comparator input and ground.
           Huynh does teach including a capacitor coupled between the first comparator input and ground (fig.12 shows capacitor 79 coupled the comparator 81 input and ground).
It would have been prima facie obvious to one of ordinary skill in the art before the
Groom in view of Zoso to include the teachings of Huynh; which would provide an improved method for regulating the output current of a flyback converter that both employs primary side control and that is relatively low cost as disclosed by Huynh(par.7).

Regarding claim 20, Groom in view of Zoso teaches the switch-mode power supply of claim 19, wherein the resistor is a first resistor (Groom fig.7 shows a first resistor 18), and the switch-mode power supply includes a second resistor coupled between the first comparator input (Groom fig.7 teaches resistor 60 coupled between comparator 64 input).
Zoso in view of Groom fails to teach coupling to ground.
Huynh does teach coupling to ground (fig.12 shows resistor 78 coupled between comparator 81 input and ground).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Groom in view of Zoso to include the teachings of Huynh; which would provide an improved method for regulating the output current of a flyback converter that both employs primary side control and that is relatively low cost as disclosed by Huynh(par.7).

            Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Groom et al. (United States Patent Publication 20020125871; previously cited; hereinafter Groom) in view of Zoso et al. (United States Patent Publication #20140117955; previously cited; hereinafter Zoso) further in view of Hansen Gorm Bass (International Patent Publication WO #2008055507; previously cited; hereinafter Hansen).
              Regarding claim 21, Groom teaches a switch-mode power supply (par.8 teaches a switch-mode power supply) including
(fig.6 #48 shows an inductor having 1st and 2nd inductor terminals); 
a first transistor having a first transistor control terminal, and having a first current terminal coupled to the first inductor terminal (fig.6 #44 shows a 1st high-side transistor, having a control terminal linked to 36, the 1st current coupled to the 1st terminal of inductor #48); 
a second transistor having a second transistor control terminal, and having a second current terminal coupled to the first inductor terminal and to the first current terminal (fig.6 #46 shows a low-side transistor, having a 2nd control terminal linked to 36, the 2nd current is coupled to the 1st terminal of inductor #48); 
a voltage divider coupled between the inductor and ground, and having a voltage divider output (fig.6 shows #18 and #16 form a resistor/capacitor voltage divider coupled between the inductor #48 and ground; fig.6 shows output from voltage divider into #42, #32); 
the first control circuit output coupled to the first Appl. No.: 16/654,132Amendment 111TI-90480Page 8 of 16transistor control terminal (fig.6 and par.34 disclose switching logic 36 and regulation circuit 38 making up a control circuit which is coupled to the control terminal of transistor 44)
the first switch terminal coupled to the voltage divider output (fig.6 shows RC voltage divider made up of 18 and 16 coupled to 1st switch 44)
Groom fails to teach a control circuit having a control circuit input and having first, second and third control circuit outputs, the first control circuit output coupled to the first transistor control terminal, and the second control circuit output coupled to the second control circuit output; a comparator having first and second comparator inputs and a comparator output, the first comparator input coupled to a reference voltage source, and the comparator output coupled to the control circuit input; and a switch having first and second switch terminals and a switch control terminal, the first switch terminal coupled to the voltage divider 
Zoso does teach a control circuit having a control circuit input and having first, second and third control circuit outputs (fig.13 shows outputs 164,170,172 from control circuit 152; fig.13 teaches inputs 166, 168 and 176), and the second control circuit output coupled to the second control circuit output (Under the broadest reasonable interpretation fig.13 and par.55 teach 2nd control circuit as 154 which two outputs coupled onto themselves);  
a comparator having first and second comparator inputs and a comparator output (fig.13 and par.55 discloses comparator in input stage 164 and having two inputs 166 and 168 and output of 164), the first comparator input coupled to a reference voltage source (fig. 13 shows comparator within input stage #164 coupled to reference voltage source #166), and the comparator output coupled to the control circuit input (fig.13 and par.55 disclose comparator to be within input stage 164; fig.13 discloses the output of comparator within 164 serving as input for 170 of the control circuit making the comparator output coupled to the input); and 
a switch having first and second switch terminals and a switch control terminal (fig.13 and par.55 discloses 1st and 2nd switch terminals and a switch control terminal for control signal from digital control circuit 152), the second switch terminal coupled to the second comparator input (fig.13 #26 discloses a switch terminal coupled to the input of the comparator; Par.81 teaches the comparator, within input stage #164, having a 1st and 2nd input), and the switch control terminal coupled to the third control circuit output (fig.13 #26 discloses a switch terminal coupled to the output of the digital control circuit #152).
It would have been prima facie obvious to one of ordinary skill in the art before the
Groom to include the teachings of Zoso; which would provide a digital controller for switch-mode DC-DC converters and method that is predominantly digital and configured for advantageously reducing problems encountered in the integration of traditional controllers as disclosed by Zoso(par.14).

Groom in view of Zoso doesn’t teach an electricity meter, comprising: metering circuitry; and coupled to the metering circuitry.
Hansen does teach an electricity meter, comprising (pg. 2 line 13 discloses an electricity meter): 
metering circuitry (fig.1 shows metering circuits); and
coupled to the metering circuitry (fig.1 discloses switch mode circuit coupled to metering circuits through the transformer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Groom in view of Zoso to include the teachings of Hansen; which would provide a method for measuring electricity consumption in polyphasic electricity networks, in which the electricity meter is immune to external magnetic fields as disclosed by Hansen (pg.2 line 13-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
United States Patent Publication #5805439 Kruppa is a DC-to-DC auto switch circuit for controlling multiple input voltage to produce a given output voltage using a single DC-to-DC converter. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867